Name: 2011/246/EU: Commission Decision of 18Ã April 2011 amending Decision 1999/93/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards doors, windows, shutters, blinds, gates and related building hardware (notified under document C(2011) 2587) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  iron, steel and other metal industries;  technology and technical regulations;  marketing
 Date Published: 2011-04-19

 19.4.2011 EN Official Journal of the European Union L 103/114 COMMISSION DECISION of 18 April 2011 amending Decision 1999/93/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards doors, windows, shutters, blinds, gates and related building hardware (notified under document C(2011) 2587) (Text with EEA relevance) (2011/246/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, After consulting the Standing Committee on Construction, Whereas: (1) The Commission has adopted Decision 1999/93/EC of 25 January 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards doors, windows, shutters, blinds, gates and related building hardware (2). (2) Article 13 of Directive 89/106/EEC provides that conformity shall be established in accordance with Annex III to that Directive. (3) Following a review of the intended uses of doors and gates the corresponding procedures of attestation of conformity should be amended to include provisions for building hardware for windows and for doors not used for fire/smoke compartmentation or for escape routes. (4) Decision 1999/93/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 1999/93/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 April 2011. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 29, 3.2.1999, p. 51. ANNEX ANNEX III PRODUCT FAMILY DOORS, WINDOWS, SHUTTERS, BLINDS, GATES AND RELATED BUILDING HARDWARE (1/1) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Doors and gates (with or without related hardware) fire/smoke compartmentation and on escape routes  1 other declared specific uses and/or uses subject to other specific requirements, in particular noise, energy, tightness and safety-in-use (i.e. NOT for fire/smoke compartmentation, NOT for escape routes)  3 for internal communication only  4 Windows (with or without related hardware) fire/smoke compartmentation and on escape routes  1 any other  3 Building hardware related to doors, gates and windows fire/smoke compartmentation and on escape routes  1 any other  3 Shutters and blinds (with or without related hardware) external use  4 System 1: See point (i) of Section 2 of Annex III to Directive 89/106/EEC, without audit-testing of samples. System 3: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, second possibility. System 4: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, third possibility. The specification for the system should be such that it can be implemented even where the performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirements at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the Interpretative Documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.